Title: To Benjamin Franklin from the Marquis de Boulainvilliers, 19 February 1781
From: Boulainvilliers, Anne-Gabriel-Henri Bernard, marquis de
To: Franklin, Benjamin


Passy Le 19. fev. 1781
Le chr. Destours mari de Milady S. Georges demeurants a Dublin se trouve, Monsieur, dans La necessite de Venir a Paris pour Sa Santé. Come il Craindroit d’être pris dans Sa traversée pour se rendre En france. Je Vous Serois bien obligé de Luy donner un passeport pour quil puisse s’embarquer avec surete, et navoir rien a Craindre de La Part des Vaisseaux des etats unis de Lamerique. Je le Luy ferois passer sur Le champ Si vous avez, Monsieur la bonté de Le Luy accorder.
Receves Monsieur mes remerciements de La Part que vous aves prise au malheur affreux qui vient de nous accabler votre amitié Est caution que vous etes sensible à La douleur qui nous dechire Lame. Quoique nous ne Voyons Encore que les plus pres de notre famille, nous vous recevrons avec plaisir quand vous voudres nous donner quelques Instants. Receves Les assurances du parfait et Inviolable attachement avec Le quel Jay lhonneur detre Monsieur votre tres humble et tres obeissant serviteur
Le M De Boulainvillers
M. franklin Ministre plenipre. des etats unis de Lamerique
 
Notation: Boulainvilliers le M. Passy 19. Fevr. 1781.
